Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of this 5th day
of January, 2006, by and among Vistula Communications Services, Inc., a Delaware
corporation (the “Employer”), and Ian Cope (the “Employee”).

 

The parties hereto agree as follows:

 

§1.           Employment.  Upon the terms and subject to the conditions
described in this Agreement, the Employer hereby employs the Employee and the
Employee hereby accepts employment by the Employer.

 

§2.           Term.  Employee’s employment with the Employer pursuant to this
Agreement shall be for the period beginning on the date of this Agreement (the
“Commencement Date”) and continuing until such employment is terminated as
provided for in Section 9 (the “Term”).

 

§3.           Services.  The Employee shall serve as the Employer’s Chief
Operations Officer, reporting to the Employer’s Chief Executive Officer. The
Employee shall devote his full business and professional time, attention,
energy, loyalty, and skill to the Employer’s business, performing such executive
or administrative tasks and having such responsibilities as may be assigned to
him from time to time by the Employer’s Chief Executive Officer.

 

§4.           Compensation.

 

(a)           As compensation for his services under this Agreement, the
Employer shall pay the Employee a base salary at the annual rate of $140,000
(the “Base Salary”), payable in monthly installments, in arrears, and in
accordance with the Employer’s general policies and procedures for payment of
salaries to its management personnel. The Employee’s performance shall be
reviewed not less often than annually for the purpose, among others, of
considering potential increases in the Base Salary, but the Employer shall not
be obligated to make any such increases.

 

(b)           In addition to the compensation described in Section 4(a) above,
the Employee shall be eligible to participate in any bonus or incentive
compensation plans that may be established by the Board from time to time
applicable to the Employee’s services; provided, however, that the payment of
any additional compensation under this Section 4(b) shall be at the sole
discretion of the Board.

 

§5.           Fringe Benefits and Perquisites; Expense Reimbursement.  During
the term of this Agreement, the Employee shall also be entitled to the following
fringe benefits and perquisites:

 

(a)           Group health and welfare benefits comparable to those offered
generally to the Employer’s personnel from time to time;

 

--------------------------------------------------------------------------------


 

(b)           Fifteen (15) days paid vacation during the first year of this
Agreement and twenty (20) days paid vacation during each subsequent year during
the Term (prorated for any partial years during the term of this Agreement); and

 

(c)           Such other benefits and perquisites as may be offered generally to
the Employer’s management personnel from time to time pursuant to such terms,
conditions, and policies as may be approved by the Board and solely to the
extent that the Employee’s position, tenure, salary, age, health and other
qualifications make him eligible to participate.

 

During the term of his employment, the Employer shall reimburse the Employee for
all reasonable expenses incurred by him in connection with the performance of
his duties hereunder in accordance with the Employer’s regular reimbursement
policies as in effect from time to time and upon receipt of itemized vouchers or
receipts therefor and such other supporting information as the Employer may
reasonably require.

 

§6.           Option Grant.  Upon execution of this Agreement, the Employer
shall grant to the Employee an incentive stock option (the “Option”) to purchase
250,000 shares of the Employer’s common stock, par value $0.001 per share
(“Common Stock”). The Option shall vest as follows: (i) 50,000 of the shares
subject to such Option shall be immediately vested and purchasable thereunder;
and (ii) the remainder of the shares subject to such Option shall vest and
become purchasable thereunder in four equal annual installments of 50,000 shares
commencing on the first anniversary of the Commencement Date and thereafter on
each subsequent anniversary of the Commencement Date until fully vested. The
Option will be subject to the terms and conditions of the Employer’s 2004
Amended and Restated Stock Incentive Plan.  The exercise price per share of the
Option shall be $1.42.

 

§7.           Confidentiality; Noncompetition.  The Employee shall not, directly
or indirectly, at any time (whether during the term of this Agreement or
thereafter), disclose any Confidential Information (defined below) to any
person, association, or other entity (other than the Affiliated Companies, as
defined below), or use, or permit or assist any person, association, or other
entity (other than an Affiliated Company) to use, any Confidential Information,
excepting only: (i) Confidential Information which (A) is then generally
available to or obtainable by the public and which did not become so available
or obtainable through the breach of any provision of this Agreement by the
Employee, or (B) is obtained by the Employee on a non-confidential basis from a
source other than an Affiliated Company or any agent or other representative of
an Affiliated Company and such source had the right to disclose such
Confidential Information to the Employee without violating any legal,
contractual, fiduciary, or other obligation; and (ii) disclosures required by
applicable law.

 

Upon termination of his employment by the Employer (for any reason), the
Employee shall immediately deliver to the Employer all documents and other
materials containing any Confidential Information which are in his possession or
under his control.

 

2

--------------------------------------------------------------------------------


 

During the Restricted Period (defined below), the Employee shall not, directly
or indirectly (whether individually or as a shareholder or other owner, partner,
member, director, officer, employee, consultant, creditor or agent of any
person, association, or other entity):

 

(a)           Enter into, engage in, or promote or assist (financially or
otherwise), directly or indirectly, any business which competes with the
business of any Affiliated Company (the “Business”), provided that the foregoing
shall not preclude the Employee from owning less than 1% of the outstanding
capital stock of any corporation whose shares are publicly traded on a national
securities exchange or system;

 

(b)           Solicit or attempt to solicit business in competition with the
Business from any person or entity (in any such case, a “Restricted Company”),
or interfere or attempt to interfere with any relationship of any Affiliated
Company with any Restricted Company;

 

(c)           Induce or encourage any employee, officer, director, agent,
supplier, or independent contractor of any Affiliated Company to terminate its
relationship with any such Affiliated Company, or otherwise interfere or attempt
to interfere in any way with any Affiliated Company’s relationships with its
employees, officers, directors, agents, suppliers, independent contractors, or
others;

 

(d)           Employ or engage any person who, at any time within the one-year
period immediately preceding such employment or engagement, was an employee,
officer, director, or agent of any Affiliated Company; or

 

(e)           Make any statement (oral or written) or take any other action
which would tend to disparage or diminish the reputation of any Affiliated
Company.

 

For purposes of this Agreement:

 

(i) “Affiliated Company” shall include the Employer and all subsidiaries or
affiliates of the Employer;

 

(ii) “Confidential Information” shall mean all trade secrets, proprietary data,
and other confidential information of any Affiliated Company, including without
limitation financial information, information relating to business operations,
services, promotional practices, suppliers, employees, independent contractors,
or other parties, and any information which any Affiliated Company is obligated
to treat as confidential pursuant to any course of dealing or any agreement to
which it is a party or otherwise bound;

 

3

--------------------------------------------------------------------------------


 

(iii) the “Restricted Period” shall mean the period beginning on the date hereof
and ending on the first anniversary of the date (the “Termination Date”) of
termination (for any reason) of Employee’s employment with the Employer (whether
pursuant to this Agreement or otherwise); and

 

The Employee acknowledges that (1) the provisions of this section are
fundamental and essential for the protection of the Employer’s legitimate
business and proprietary interests, (2) such provisions are reasonable and
appropriate in all respects, and (3) in the event of any violation by the
Employee of any of such provisions, the Employer would suffer irreparable harm
and its remedies at law would be inadequate.  In the event of any violation or
attempted violation of such provisions by the Employee, the Employer shall be
entitled to a temporary restraining order, temporary and permanent injunctions,
specific performance, and other equitable relief, without any showing of
irreparable harm or damage or the posting of any bond, in addition to any other
rights or remedies which may then be available to the Employer.

 

§8.           Developments.

 

(a)           The Employee agrees that all originals and all copies of all
manuscripts, drawings, prints, manuals, diagrams, letters, notes, notebooks,
reports, models, and all other materials containing, representing, evidencing,
recording, or constituting any Confidential Information (as defined in Section 7
hereof) however and whenever produced (whether by Employee or others), shall be
the sole property of the Employer.

 

(b)           The Employee agrees that all Confidential Information and all
other discoveries, inventions, ideas, concepts, research and other information,
processes, products, methods and improvements, or parts thereof conceived,
developed, or otherwise made by the Employee alone or jointly with others and in
any way relating to any Affiliated Company’s present or proposed products,
programs or services or to tasks assigned to the Employee during the course of
the Employee’s employment, whether or not patentable or subject to copyright
protection and whether or not reduced to tangible form or reduced to practice
during the period of the Employee’s employment with the Employer, whether or not
made during the Employee’s regular working hours, and whether or not disclosed
by the Employee to the Employer (hereinafter referred to as “Developments”),
together with all products or services which embody or emulate such
Developments, shall be the sole property of the Employer.  The Employee agrees
to, and hereby does assign to the Employer, all the Employee’s right, title and
interest throughout the world in and to all Developments and to anything
tangible which evidences, incorporates, constitutes, represents or records any
such Developments.  The Employee agrees that all such Developments shall
constitute works made for hire under the copyright laws of the United States and
hereby assigns and, to the extent any such assignment cannot be made at present,
the Employee hereby agrees to assign to the Employer all copyrights, patents,
and other proprietary rights he may have in any such Developments, together with
the right to file for and/or own wholly without restriction United States and
foreign patents, trademarks, and copyrights.  The Employee agrees to waive, and
hereby waives, all moral rights or proprietary rights in or to any

 

4

--------------------------------------------------------------------------------


 

Developments and, to the extent that such rights may not be waived, agrees not
to assert such rights against any Affiliated Company or its licensees,
successors or assigns.

 

§9.           Termination.  The Employee’s employment with the Employer shall
terminate automatically upon the death of the Employee and may be terminated by
the Employer, without any further obligation on the part of the Employer (except
as provided in clause (c) below), immediately upon notice to the Employee under
any of the following circumstances:

 

(a)           At any time for Cause (defined below);

 

(b)           At any time when the Employee is under a Long-Term Disability
(defined below); or

 

(c)           At any time without Cause; provided, however, that if the Employer
terminates the Employee’s employment pursuant to this clause (c) and no other
basis for termination exists under this Agreement, then the Employee shall be
entitled to severance payments in an aggregate amount equal to the pro rata
monthly portion of Employee’s Base Salary for a period equal to three (3) months
(any such severance payments shall be payable periodically in the same manner as
the Base Salary is payable under §4 of this Agreement) and the noncompetition
obligations of the Employee under clauses (a) and (b) of the third paragraph of
Section 7 shall cease.

 

For purposes of this Agreement:

 

(i)            “Cause” shall mean:

 

(A) any act constituting (1) a felony under the federal laws of the United
States, the laws of any state, or any other applicable law, regardless of
whether a conviction has been obtained, (2) fraud, embezzlement,
misappropriation of assets, willful misfeasance, or dishonesty, or (3) any other
criminal conduct which in any way adversely affects the reputation, goodwill, or
business position of the Employer or any other Affiliated Company; or

 

(B) the failure of the Employee: (1) to perform any obligation required to be
performed by the Employee under this Agreement, or (2) to perform his duties in
accordance with the policies, programs, budgets, procedures, and directions
established from time to time by the Employer including, without limitation, the
Company’s code of ethics (any such failure, a “Performance Failure”).

 

(ii)           “Long-Term Disability” shall mean that, because of physical or
mental incapacity, it is more likely than not that the Employee will be unable,
within 180 days after such incapacity commenced, to perform the essential
functions of his position with the Employer, with or without reasonable
accommodation.  In the event of any disagreement about whether or when the
Employee is under a Long-Term Disability, the question shall be determined:  (A)
by a physician selected by agreement between the Employee and the Employer if
such a physician is selected within 10 days after either of them requests the
other so to agree; or, if not, (B) by two

 

5

--------------------------------------------------------------------------------


 

physicians, the first of whom shall be selected by the Employee and the second
of whom shall be selected by the Employer or, if the Employee fails to make a
selection within 10 days after being requested to do so by the Employer, the
second physician shall be selected by the first physician; or, if the two
physicians fail to agree, (C) by a third physician selected by the first two
physicians.  The Employee shall submit to all reasonable examinations requested
by any such physicians.

 

§10.         No Conflict. The Employee represents and warrants that Employee is
not subject to any agreement, order, judgment or decree of any kind which would
prevent Employee from entering into this Agreement or performing fully the
Employee’s obligations hereunder.  Employee acknowledges being instructed:  (a)
that it is the Employer’s policy not to seek access to or make use of trade
secrets or confidential business information belonging to other persons or
organizations, including but not limited to competitors or former employers; and
(b) that the Employee should not, under any circumstances, reveal to the
Employer or any Affiliated Company or make use of trade secrets or confidential
business information belonging to any other person or organization.  The
Employee represents and warrants that the Employee has not violated and shall
not violate such instructions.

 

§11.         Remedies.  All rights and remedies of any party under this
Agreement are cumulative and in addition to all other rights and remedies which
may be available to that party from time to time, whether under any other
agreement, at law, or in equity.

 

§12.         Survival.  The termination of the Employee’s employment with the
Employer (for any reason) shall not relieve any party of any of that party’s
obligations under this Agreement existing at, arising as a result of, or
relating to acts or omissions occurring prior to, such termination.  Without
limiting the generality of the preceding sentence, in no event shall the
termination of such employment modify or affect any obligations of the Employee
or rights of the Employer under §7 and §8 of this Agreement, all of which shall
survive the termination of such employment.

 

§13.         Notices. All notices and other communications under this Agreement
to any party shall be in writing and shall be deemed given when delivered
personally, telecopied (which is confirmed) to that party at the telecopy number
for that party set forth below, mailed by certified mail (return receipt
requested) to that party at the address for that party (or at such other address
for such party as such party shall have specified in notice to the other party)
or delivered to Federal Express, UPS, or any similar express courier service for
delivery to that party at that address:

 

(a)

 

If to the Employer:

 

 

 

 

 

Vistula Communications Services, Inc.

 

 

Suite 801, 405 Park Avenue

 

 

New York, NY 10022

 

 

Telecopy No.: (212) 832-7563

 

 

Attention: Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

 

 

with a copy to:

 

 

 

 

 

Foley Hoag LLP

 

 

155 Seaport Boulevard

 

 

Boston, MA 02210

 

 

Attention: Paul Bork, Esq.

 

 

Telecopy No.: (617) 832-7000

 

 

 

(b)

 

If to the Employee:

 

 

 

 

 

Ian Cope

 

 

1039 Hollywood AV

 

 

Bronx, NY 10465

 

 

Telecopy No.: (718) 931-7616

 

§14.         Severability.  The intention of the parties is to comply fully with
all rules, laws, and public policies to the extent possible.  If and to the
extent that any court of competent jurisdiction is unable so to construe any
provision of this Agreement and holds that provision to be invalid, such
invalidity shall not affect the remaining provisions of this Agreement, which
shall remain in full force and effect.  With respect to any provision in this
Agreement finally determined by such a court to be invalid or unenforceable,
such court shall have jurisdiction to reform this Agreement to the extent
necessary to make such provision valid and enforceable, and, as reformed, such
provision shall be binding on the parties.

 

§15.         Non-Waiver.  No failure by any party to insist upon strict
compliance with any term of this Agreement, to exercise any option, to enforce
any right, or to seek any remedy upon any default of another party shall affect,
or constitute a waiver of, the other party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. 
No custom or practice of the parties at variance with any provision of this
Agreement shall affect, or constitute a waiver of, any party’s right to demand
strict compliance with all provisions of this Agreement.

 

§16.         Complete Agreement.  This Agreement and all documents referred to
in this Agreement, all of which are hereby incorporated herein by reference,
contain the entire Agreement between the parties and supersede all other
agreements and understandings between the parties with respect to the subject
matter of this Agreement.  No alterations, additions, or other changes to this
Agreement shall be made or be binding unless made in writing and signed by both
parties.

 

§17.         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of law.  The Employee hereby consents to the exclusive
jurisdiction of the courts of the State of New York in the event of any dispute
arising hereunder.

 

7

--------------------------------------------------------------------------------


 

§18.         Captions.  The captions of the various sections of this Agreement
are not part of the context of this Agreement, are only guides to assist in
locating those sections, and shall be ignored in construing this Agreement.

 

§19.         Genders and Numbers.  Where permitted by the context, each pronoun
used in this Agreement includes the same pronoun in other genders and numbers,
and each noun used in this Agreement includes the same noun in other numbers.

 

§20.         Successors.  This Agreement shall be personal to the Employee and
no rights or obligations of the Employee under this Agreement may be assigned by
the Employee to any third party.  Any assignment or attempted assignment by the
Employee in violation of the preceding sentence shall be null and void.  Subject
to the foregoing, this Agreement shall be binding upon, inure to the benefit of,
and be enforceable by and against the successors and assigns of each party.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

Vistula Communications Services, Inc.

Employee

 

 

 

 

By

/s/ George R. Vaughn

 

/s/ Ian Cope

 

Name:

George R. Vaughn

Ian Cope

Title:

Chief Financial Officer

 

 

9

--------------------------------------------------------------------------------